                                         CIVIL
                 Case 3:21-cv-01947-MAS-ZNQ
JS 44 (Rev. 10/20)                             COVER
                                            Document 1 SHEET
                                                       Filed 02/05/21 Page 1 of 24 PageID: 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                        DEFENDANTS
       Vincent P. Pultorak                                                                                Johnson & Johnson Services, Inc. and Johnson and Johnson

   (b)   County of Residence of First Listed Plaintiff              Montgomery                           County of Residence of First Listed Defendant                Middlesex
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
  Laura C. Mattiacci, Esq., Console Mattiacci Law, LLC, 110 Marter
  Ave., Suite 502, Moorestown, NJ 08057; 856-854-4000

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government               x 3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place        5       5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                          6       6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                   Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                Product Liability         690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                     400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                 820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                               830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
       Student Loans                 340 Marine                          Injury Product                                                      New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                  Liability                                                       840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending              Act                                                                485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment       x 442 Employment                  510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                        Sentence                                                            or Defendant)                896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                        871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                  Other:                        462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                         Other                       550 Civil Rights                  Actions                                                                State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
x 1 Original             2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict       8 Multidistrict
    Proceeding             State Court                            Appellate Court               Reopened                    Another District          Litigation -        Litigation -
                                                                                                                            (specify)                 Transfer            Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                        29 U.S.C. § 621, et seq. (”ADEA”), 42 U.S.C. § 12101, et seq. (“ADA”), N.J.S.A. § 10:5-1, et seq. ("NJLAD")
VI. CAUSE OF ACTION                    Brief description of cause:
                                        Plaintiff brings this action against Defendants for age and disability discrimination and retaliation.
VII. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION                   DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                           In excess of $75,000.00                     JURY DEMAND:             x Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                                DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD

 2/5/2021                                                                /s/ Laura C. Mattiacci
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                     APPLYING IFP                                   JUDGE                           MAG. JUDGE
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 2 of 24 PageID: 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

_________________________________________
VINCENT P. PULTORAK                       :
Schwenksville, PA 19473                   :                 CIVIL ACTION NO.
                                          :
                         Plaintiff,       :
                                          :
             v.                           :
                                          :
JOHNSON & JOHNSON SERVICES, INC.          :
One Johnson & Johnson Plaza               :
New Brunswick, NJ 08933                   :
                                          :
and                                       :
                                          :
JOHNSON & JOHNSON                         :
One Johnson & Johnson Plaza               :
New Brunswick, NJ 08933                   :                 JURY TRIAL DEMANDED
                                          :
                         Defendants.      :
_________________________________________ :

                                         COMPLAINT

I.     INTRODUCTION

       Plaintiff was terminated by Defendants after taking medical leaves for Stage IV throat and

lung cancer and lumbar spinal fusion therapy. When Plaintiff returned from medical leave in July

2019, his supervisor advised him that he had the choice of taking a new role that would combine

his job with that of his subordinate, Natalie Gosciminski (which would eliminate her job), or

retiring. The following week, Plaintiff advised his supervisor that he would accept the new role,

to which she appeared visibly surprised. Three weeks later, Defendants told Plaintiff that he would

be terminated. Plaintiff was 56 years old, had over 8 years of stellar service, and was a Senior

Director. The new role was given to Ms. Gosciminski – a substantially younger, less qualified, and

non-disabled individual, with about one year of relevant experience. Plaintiff then applied for




                                                1
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 3 of 24 PageID: 3




several other positions at Defendants for which he was qualified, but was rejected. The termination

has had a devastating impact on Plaintiff and his family, financially and emotionally. Plaintiff now

brings claims pursuant to the Age Discrimination in Employment Act, as amended, 29 U.S.C. §

621, et seq. (”ADEA”), the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et

seq. (“ADA”), and the New Jersey Law Against Discrimination, as amended, N.J.S.A. § 10:5-1,

et seq. ("NJLAD"). Plaintiff seeks injunctive and declarative relief, damages, including economic,

compensatory, liquidated, and punitive damages, and all other relief under the ADA, ADEA,

NJLAD, and as this Court deems appropriate.

II.    PARTIES

       1.      Plaintiff, Vincent P. Pultorak, is an individual and a citizen of the Commonwealth

 of Pennsylvania. He resides in Schwenksville, Pennsylvania.

       2.      Plaintiff was born in July 1963, and was age fifty-six (56) when Defendants

 terminated his employment.

       3.      At all times material hereto, Plaintiff was a qualified individual with a disability

 within the meaning of the laws at issue, in that he suffered from a mental and/or physical

 impairment which substantially limited one or more major life activities, had a record of such

 impairment, and/or was regarded or perceived by Defendants as having such impairment.

       4.      Defendant, Johnson & Johnson, is a New Jersey corporation headquartered at One

 Johnson & Johnson Plaza, New Brunswick, NJ 08933. Johnson & Johnson is the parent company

 of several wholly-owned and controlled subsidiary corporations, including Defendant Johnson &

 Johnson Services, Inc.

       5.      Defendant, Johnson & Johnson Services, Inc., is a New Jersey corporation

 headquartered at One Johnson & Johnson Plaza, New Brunswick, NJ 08933. Johnson & Johnson




                                                 2
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 4 of 24 PageID: 4




 Services, Inc. is a wholly owned subsidiary of Defendant Johnson & Johnson and they act as joint

 employers.

       6.      Defendants are engaged in an industry affecting interstate commerce and regularly

 do business in the state of New Jersey.

       7.      At all times material hereto, Plaintiff worked out of Defendants’ office at

 1003 US Highway 202, Raritan, NJ, 08869.

       8.      At all times material hereto, Defendants employed twenty (20) or more employees.

       9.      At all times material hereto, Defendants acted by and through their authorized

 agents, servants, workmen, and/or employees acting within the course and scope of their

 employment with Defendants and in furtherance of Defendants’ business.

       10.     At all times material hereto, Defendants were employers within the meaning of the

 ADEA, ADA, and NJLAD.

       11.     At all times material hereto, Plaintiff was an employee of Defendants within the

 meanings of the ADEA, ADA, and NJLAD.

III.   JURISDICTION AND VENUE

       12.     The causes of action that form the basis of this matter arise under the ADEA, ADA,

 and NJLAD.

       13.     The District Court has jurisdiction over Count I (ADEA) and Count II (ADA)

 pursuant to 28 U.S.C. §1331.

       14.     The District Court has jurisdiction over Count III (NJLAD) pursuant to 28 U.S.C.

 §1367.

       15.     The District Court has jurisdiction over Counts I, II, and III, pursuant to U.S.C.

 §1332 since the amount in controversy exceeds the sum or value of seventy-five thousand dollars




                                               3
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 5 of 24 PageID: 5




($75,000), exclusive of interests and costs, and as there is complete diversity of citizenship as

Plaintiff is a citizen of Pennsylvania and the Defendants are citizens of New Jersey.

      16.     Venue is proper in the District Court pursuant to 28 U.S.C. §1391(b).

      17.     On or about March 4, 2020, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”), complaining of the acts of

discrimination alleged herein. Attached hereto and incorporated herein and marked as Exhibit

“A” is a true and correct copy of the EEOC Charge of Discrimination (with personal identifying

information redacted).

      18.     On or about November 9, 2020, the EEOC issued to Plaintiff a Notice of Right to

Sue. Attached hereto, and marked as Exhibit “B” is a true and correct copy of that Notice (with

minor redactions for purposes of electronic filing of confidential/identifying information).

      19.     Plaintiff is filing this complaint within ninety (90) days of his receipt of this Notice.

      20.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

IV.   FACTUAL ALLEGATIONS

      21.     Plaintiff was hired by Defendants on or about February 28, 2011.

      22.     Plaintiff is an experienced IT professional, with over twenty (20) years of industry

experience, including global leadership positions in multinational corporations.

      23.     Plaintiff successfully held a number of global leadership roles with Defendants:

Senior Director, IT Strategic Sourcing; Senior Director, Enterprise IT Sourcing & Supplier

Management; and Senior Director, Procurement, IT Software Category and Regional Teams.

      24.     Plaintiff consistently performed his job duties in an excellent manner.

      25.     Plaintiff had no disciplinary issues throughout his employment.




                                                 4
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 6 of 24 PageID: 6




      26.     Plaintiff’s outstanding performance was recognized by J&J, including, without

limitation:

              a.       Plaintiff received the Standards of Leadership Award (the highest form of

              recognition of successful performance at J&J) twice, as well as multiple Encore

              Awards;

              b.       Plaintiff was selected by J&J as an IT Category expert to provide a

              presentation to the US Government Office of Federal Procurement Policy at the

              White House;

              c.       Plaintiff’s performance evaluations have been positive throughout the

              years, including performance ratings of “Exceeds Expectations;”

              d.       Plaintiff received bonuses, merit increases, and long-term incentive grants.

      27.     In or about January 2016, Plaintiff was selected for the Senior Director,

Procurement, IT Software Category and Regional Teams role against a pool of internal and

external candidates.

      28.     Plaintiff was qualified for the position of Senior Director, Procurement, IT Software

Category and Regional Teams.

      29.     On or about May 15, 2016, Plaintiff began reporting to Sally Macaluso

(“Macaluso”) (approximate age 49, non-disabled), Chief Procurement Officer and Vice President

of Business Services. Macaluso reported to Leonard Decandia (approximate age 62, non-

disabled), Chief Procurement Officer.

      30.     In addition to Plaintiff, Angela Shenton (“Shenton”) (approximate age 42, non-

disabled), Senior Director of IT Procurement, reported to Macaluso in the IT Procurement team.

Plaintiff was more qualified to perform Shenton’s position.




                                                 5
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 7 of 24 PageID: 7




      31.     On or about October 31, 2016, Plaintiff was diagnosed with Stage IV throat and

tongue cancers.

      32.     On or about October 31, 2016, Plaintiff informed Macaluso that he was diagnosed

with Stage IV throat and tongue cancers and that he would require medical treatment and, as a

result, a medical leave of absence.

      33.     From on or about November 21, 2016, to on or about May 22, 2017, Plaintiff was

out on an approved medical leave of absence under Defendants’ Short-Term Disability Plan.

      34.     Plaintiff underwent multiple surgeries, hospitalizations, chemotherapy, and

radiation. He lost his abilities to swallow and speak, and required speech therapy for over a year.

      35.     On or about May 22, 2017, Plaintiff returned to work from his medical leave of

absence.

      36.     Plaintiff requested and received the accommodation of working from home

intermittently to continue treatment related to his disability.

      37.     During this time, Plaintiff attended all key meetings in the office, and worked

between one to three days per week on site in one of J&J’s locations. Plaintiff continued to

manage his regional teams virtually, as he did prior to his medical leave of absence.

      38.     In or about October 2018, Defendants hired Natalie Gosciminski (“Gosciminski”)

(approximate age 44, non-disabled), to the role of Director, Global Categories Leader, IT

Software, and she began reporting to Plaintiff.

      39.     On or about April 3, 2019, Plaintiff learned that he would have to undergo a lumbar

spinal fusion surgery.

      40.     On or about April 5, 2019, Plaintiff informed Macaluso that he required a lumbar

spinal fusion surgery, and requested medical leave of absence.




                                                  6
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 8 of 24 PageID: 8




        41.   From on or about May 6, 2019, to on or about July 15, 2019, Plaintiff was out of

work on an approved medical leave of absence under Defendants’ Short-Term Disability Plan.

        42.   On or about July 15, 2019, upon Plaintiff’s return to work from his medical leave

of absence, Macaluso requested to meet with him on July 17, 2019.

        43.   On or about July 17, 2019, in a meeting with Macaluso, she presented Plaintiff with

two (2) options: accept a new, increased position, which would combine Plaintiff’s position with

Gosciminski’s position, resulting in the elimination of Gosciminski’s position; or, consider

retiring.

        44.   Macaluso recommended that Plaintiff contact Theresa Lopez (approximate age 44,

non-disabled), Procurement Human Resources Leader, to learn more about the retirement option.

        45.   Macaluso instructed Plaintiff to inform her of his decision within two (2) weeks.

        46.   On or about July 26, 2019, in a meeting with Macaluso, Plaintiff informed her of

his decision to accept the new, increased position, which would combine Plaintiff’s position with

Gosciminski’s position. Plaintiff stated that he looked forward to remaining employed with

Defendants and taking on the expanded role.

        47.   Macaluso was visibly surprised in response to Plaintiff’s decision to accept the new,

increased role, and responded that she would have liked to see Gosciminski get the new, increased

role.

        48.   On or about August 18, 2019, in a meeting with Macaluso, she notified Plaintiff

that Defendants would be terminating his employment, effective November 15, 2019, and that

Plaintiff would receive documents to this effect on October 16, 2019.

        49.   Macaluso told Plaintiff that the new position that he had accepted had been

redefined and “re-leveled” to a Director (instead of a Senior Director) position, and now would




                                                7
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 9 of 24 PageID: 9




be smaller in scope.

       50.    Macaluso stated that, with the downgrade of the new position, Defendants would

be eliminating Plaintiff’s position instead of eliminating Gosciminski’s position, and Gosciminski

would be given the new role instead of Plaintiff.

       51.    Macaluso stated that Plaintiff could apply for an open, lower-level Director position

to remain employed with Defendants and that no Senior Director positions would be available in

the Procurement team.

       52.    Defendants offered no explanation, including the selection criteria, as to why

Plaintiff was being terminated and the less qualified, substantially younger, non-disabled

employee, who did not seek accommodations for a disability, was being retained.

       53.    Defendants assigned Plaintiff’s job responsibilities to Gosciminski and Shenton,

both younger, non-disabled employees, who have not sought reasonable accommodations for a

disability.

       54.    Plaintiff was more qualified and experienced to perform his job responsibilities than

Gosciminski and Shenton. By way of example, and to the best of his knowledge:

              a.       Gosciminski had no previous IT Category Procurement experience when

              Plaintiff recruited her to his team in or about 2018, and Plaintiff had mentored and

              trained her in the Director, Global Categories Leader, IT Software position;

              b.       Plaintiff had over twenty (20) years of IT Category Procurement experience

              while Gosciminski had only about thirteen (13) months of same;

              c.       Shenton was initially hired into a Director level position in the IT

              Procurement team (from J&J’s Finance function) and reported directly to Plaintiff,

              who had mentored and trained her in IT Category Procurement;




                                                8
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 10 of 24 PageID: 10




               d.     Shenton had only about three (3) years of experience in IT Category

               Procurement compare to Plaintiff’s over twenty (20) years of same experience, and

               about one (1) year in a Senior Director role compare to Plaintiff’s over eight (8)

               years in same role with Defendants (and six (6) more years with another

               multinational corporation).

       55.     Before the termination meeting, Plaintiff had no indication that his job was in

 jeopardy.

       56.     Plaintiff was the only employee directly reporting to Macaluso who was notified of

 termination on or about August 18, 2019.

       57.     On or about August 18, 2019, Plaintiff applied for the posted Director, External

 Alliances for Data Sciences position.

       58.     Plaintiff was qualified for the Director, External Alliances for Data Sciences

 position.

       59.     On or about August 30, 2019, Plaintiff applied for the posted Director, External

 Manufacturing and Supply Chain position.

       60.     Plaintiff was qualified for the Director, External Manufacturing and Supply Chain

 position.

       61.     Plaintiff was not interviewed for the Director, External Manufacturing and Supply

 Chain position.

       62.     On or about October 15, 2019, Plaintiff interviewed with Robert Zambold

 (approximate age 45, non-disabled), Senior Director, Research and Development Data Science

 Strategy and External Alliances, for the Director, External Alliances for Data Sciences position.

       63.     On or about October 30, 2019, Plaintiff interviewed with Joseph Lehar




                                                9
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 11 of 24 PageID: 11




 (approximate age 60, non-disabled), Vice President, Janssen Research and Development, Data

 Science Analytics and Insights, for the Director, External Alliances for Data Sciences position.

       64.     On or about November 13, 2019, Plaintiff interviewed with Xiaoying Wu

 (approximate age 42, non-disabled), Senior Director, Data Science Platforms, for the Director,

 External Alliances for Data Sciences position.

       65.     In or about November 2019, Plaintiff requested that Defendants extend his effective

 termination date until after the completion of the interview process for the Director, External

 Alliances for Data Sciences position.

       66.     On or about November 14, 2019, Plaintiff’s effective termination date was extended

 to November 29, 2019.

       67.     On or about November 28, 2019, Plaintiff’s effective termination date was extended

 to December 13, 2019.

       68.      On or about December 5, 2019, Plaintiff was interviewed with Najat Khan

 (approximate age 38, non-disabled), Chief Operating Officer, Janssen Research and Development

 Data Sciences, Global Head, Janssen Research and Development Strategy and Operations, for the

 Director, External Alliances for Data Sciences position.

       69.     On or about December 11, 2019, in a meeting with Macaluso, she informed Plaintiff

 that Defendants failed to select him for the Director, External Alliances for Data Sciences

 position. Plaintiff was told that the position was being put on hold indefinitely and that Plaintiff

 would be terminated effective December 13, 2019.

       70.     On December 13, 2019, Plaintiff’s employment was terminated.

       71.     At all times material hereto, Plaintiff was able to perform the essential functions of

 his job with or without a reasonable accommodation.




                                                  10
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 12 of 24 PageID: 12




       72.     Plaintiff was the only employee directly reporting to Macaluso on the IT

 Procurement team who was terminated on December 13, 2019.

       73.     Plaintiff was the oldest employee on the IT Procurement team reporting to

 Macaluso.

       74.     Upon information and belief, Plaintiff was the only disabled employee on the IT

 Procurement team reporting to Macaluso.

       75.     According to the Older Workers Benefits Protection Act (“OWBPA”) list provided

 to Plaintiff on October 16, 2019, Defendants retained all the younger employees in Plaintiff’s

 position, Director 2, Procurement, when Plaintiff was terminated.

       76.     According to the OWBPA list, Plaintiff was one (1) of the two (2) oldest Director

 2, Procurement employees, age fifty-six (56), and was the only Director 2, Procurement employee

 terminated.

       77.     Plaintiff’s age was a motivating and/or determinative factor in connection with

 Defendants’ discriminatory and retaliatory treatment of Plaintiff, including without limitation in

 connection with: withdrawing Defendants’ offer to Plaintiff of the new, increased position,

 eliminating Plaintiff’s position, terminating Plaintiff’s employment, failing to select Plaintiff, or

 interview him, for the Director, External Manufacturing and Supply Chain position, and failing

 to select Plaintiff for the Director, External Alliances for Data Sciences position.

       78.     Plaintiff’s disability, including his record of disability and Defendants’ regarding

 him as having a disability, was a motivating and/or determinative factor in connection with

 Defendants’ discriminatory and retaliatory treatment of Plaintiff, including, without limitation, in

 connection with: withdrawing Defendants’ offer to Plaintiff of the new, increased position,

 eliminating Plaintiff’s position, terminating Plaintiff’s employment, failing to select Plaintiff, or




                                                 11
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 13 of 24 PageID: 13




 interview him, for the Director, External Manufacturing and Supply Chain position, and failing

 to select Plaintiff for the Director, External Alliances for Data Sciences position.

         79.    Plaintiff’s   requests   for   medical   leave   of   absence    and/or   reasonable

 accommodations, were a motivating and/or determinative factor in connection with Defendants’

 discriminatory and retaliatory treatment of Plaintiff, including without limitation in connection

 with: withdrawing Defendants’ offer to Plaintiff of the new, increased position, eliminating

 Plaintiff’s position, terminating Plaintiff’s employment, failing to select Plaintiff, or interview

 him, for the Director, External Manufacturing and Supply Chain position, and failing to select

 Plaintiff for the Director, External Alliances for Data Sciences position.

         80.    As a direct and proximate result of Defendants’ discriminatory and retaliatory

 conduct, Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or

 earning capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-

 esteem, mental anguish, and loss of life’s pleasures, the full extent of which is not known at this

 time.

                                          COUNT I - ADA

         81.    Plaintiff incorporates by reference the foregoing paragraphs of this Complaint, as

 if fully set forth herein.

         82.    By committing the foregoing acts of discrimination and retaliation against Plaintiff,

 Defendants have violated the ADA.

         83.    Defendants acted intentionally, and with malice and/or reckless indifference to

 Plaintiff’s rights, and their conduct warrants the imposition of punitive damages.

         84.    As a direct and proximate result of Defendants’ violation of the ADA, Plaintiff has

 suffered the damages and losses set forth herein and has incurred attorney’s fees and costs.




                                                  12
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 14 of 24 PageID: 14




        85.     Plaintiff is now suffering and will continue to suffer irreparable injury and

 monetary damages as a result of Defendants’ discriminatory and retaliatory acts unless and until

 this Court grants the relief requested herein.

        86.     No previous application has been made for the relief requested herein.

                                       COUNT II – ADEA

        87.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint, as

 if fully set forth herein.

        88.     By committing the foregoing acts of discrimination and retaliation against Plaintiff,

 Defendants have violated the ADEA.

        89.     Defendants’ violations of the ADEA were intentional and willful under the

 circumstances, warranting the imposition of liquidated damages.

        90.     As a direct and proximate result of Defendants’ violation of the ADEA, Plaintiff

 has suffered the injuries, damages, and losses set forth herein.

        91.     Plaintiff is entitled to all costs and attorneys’ fees incurred as a result of the

 unlawful behavior complained of herein.

        92.     Plaintiff is now suffering and will continue to suffer irreparable injury and

 monetary damages as a result of Defendants’ discriminatory and retaliatory acts unless and until

 this Court grants the relief requested herein.

        93.     No previous application has been made for the relief requested herein.

                                      COUNT III – NJLAD

        94.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint, as

 if fully set forth herein.

        95.     By committing the foregoing acts of discrimination and retaliation against Plaintiff,




                                                  13
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 15 of 24 PageID: 15




 Defendants have violated the NJLAD.

          96.      Defendants’ violations of the NJLAD were intentional and willful under the

 circumstances, warranting the imposition of punitive damages.

          97.      Members of Defendants’ upper management had actual participation in, or willful

 indifference to, Defendants’ wrongful conduct described herein, and their conduct warrants the

 imposition of punitive damages against Defendants.

          98.      As a direct and proximate result of Defendants’ violation of the NJLAD, Plaintiff

 has suffered the injuries, damages, and losses set forth herein.

          99.      Plaintiff is entitled to all costs and attorneys’ fees incurred as a result of the

 unlawful behavior complained of herein.

          100.     Plaintiff is now suffering and will continue to suffer irreparable injury and

 monetary damages as a result of Defendants’ discriminatory and retaliatory acts unless and until

 this Court grants the relief requested herein.

          101.     No previous application has been made for the relief requested herein.

                                                 RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff and against Defendants:

    (a)            declaring the acts and practices complained of herein to be in violation of the ADA;

    (b)            declaring the acts and practices complained of herein to be a violation of the ADEA;

    (c)            declaring the acts and practices complained of herein to be in violation of the

NJLAD;

    (d)          enjoining and restraining permanently the violations alleged herein;




                                                    14
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 16 of 24 PageID: 16




    (e)       entering judgment against Defendants and in favor of Plaintiff in an amount to be

determined;

    (f)       awarding compensatory damages to Plaintiff to make Plaintiff whole for all past and

future lost earnings, benefits, and earning capacity, which Plaintiff has suffered and will continue

to suffer as a result of Defendants’ discriminatory and unlawful misconduct;

   (g)     awarding compensatory damages to Plaintiff for past and future emotional upset,

mental anguish, humiliation, loss of life’s pleasures, and pain and suffering;

   (h)     awarding liquidated damages to Plaintiff;

   (i)     awarding punitive damages to Plaintiff;

   (j)     awarding Plaintiff the costs of this action, together with reasonable attorney’s fees;

   (k)     awarding Plaintiff such other damages as are appropriate under the ADA, ADEA and

the NJLAD; and

   (l)     granting such other and further relief as this Court deems appropriate.



                                              CONSOLE MATTIACCI LAW, LLC



Dated: February 5, 2021                  BY: _/s/ Laura C. Mattiacci_________________
                                             Laura C. Mattiacci, Esquire
                                             110 Marter Avenue, Suite 105
                                             Moorestown, NJ 08057
                                             Telephone: (856) 854-4000
                                             Facsimile: (215) 565-2852
                                             mattiacci@consolelaw.com

                                              Attorney for Plaintiff Vincent P. Pultorak




                                                15
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 17 of 24 PageID: 17




                        EXHIBIT A
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 18 of 24 PageID: 18
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 19 of 24 PageID: 19
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 20 of 24 PageID: 20
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 21 of 24 PageID: 21
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 22 of 24 PageID: 22
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 23 of 24 PageID: 23




                        EXHIBIT B
Case 3:21-cv-01947-MAS-ZNQ Document 1 Filed 02/05/21 Page 24 of 24 PageID: 24
